Citation Nr: 0937283	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  04-22 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic 
low back pain, claimed as L4-5 radiculopathy.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active duty service from August 1995 to 
October 1999.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which continued the previously assigned 10 percent 
rating for chronic low back pain.  Thereafter, the Veteran 
perfected an appeal as to the evaluation assigned for her 
service-connected back disability.

During the course of the appeal, the Veteran relocated to 
North Carolina in March 2006 and the claims file was 
transferred to the custody of the RO in Winston-Salem, North 
Carolina, which is now the agency of original jurisdiction.

The Veteran failed to report to hearings scheduled at the RO 
with a hearing officer in March 2007 and with a Veterans Law 
Judge in March 2008.  Therefore, her request for a Board 
hearing is considered as having been withdrawn.  38 C.F.R. 
§ 20.704 (2008).

In April 2008, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) for additional 
development. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran failed to report for a scheduled VA 
examination in conjunction with her claim for increase and 
good cause for her failure to report has not been shown.




CONCLUSION OF LAW

The claim for entitlement to a rating in excess of 10 percent 
for chronic low back pain, claimed as L4-5 radiculopathy, is 
denied as a matter of law.  38 C.F.R. § 3.655 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed her claim for an increased 
evaluation for her lumbar spine disability in July 2003.  She 
was notified of the provisions of the VCAA by the RO and AMC 
in correspondence dated in September 2003, March 2006, July 
2006, and April 2008.  These letters notified the Veteran of 
VA's responsibilities in obtaining information to assist her 
in completing her claim, identified the Veteran's duties in 
obtaining information and evidence to substantiate her claim, 
and provided other pertinent information regarding VCAA.  

Thereafter, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued for this matter in 
September 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 38 C.F.R. 
§ 3.159 (b)(3) (2009).

As discussed further below, the claim for entitlement to a 
rating in excess of 10 percent for chronic low back pain, 
claimed as L4-5 radiculopathy, has been denied as a matter of 
law.  Hence, there is no duty to provide additional notice in 
this case.

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  An additional notice as to this matter was provided 
in April 2008.

The Veteran has been made aware of the information and 
evidence necessary to substantiate her increased rating claim 
and has been provided opportunities to submit such evidence.  
A review of the claims file also shows that VA has conducted 
reasonable efforts to assist her in obtaining evidence 
necessary to substantiate her claim during the course of this 
appeal.  Her service treatment records have been obtained and 
associated with her claims file.  The Veteran has also been 
provided with multiple VA medical examinations to assess the 
current state of her service-connected back disability.  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate her claim, and she has 
been notified of VA's efforts to assist her.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claim.

Laws and Regulations

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination, without good cause, a 
claim for increase shall be denied without review of the 
evidence of record.  See 38 C.F.R. § 3.655 (2009).

The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  See Hyson 
v. Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The Court has also held 
that VA's "duty to assist is not always a one-way street."  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a 
veteran wishes help he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining relevant evidence.

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  See 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2009).

Factual Background and Analysis

Records reflect the Veteran was scheduled for a VA 
examination of the spine on January 5, 2009; but she failed 
to report.  Records show the Veteran was notified that a VA 
examination was being scheduled in connection with her claim 
in a letter sent to her current address of record dated on 
December 8, 2008.  That letter also notified her of the 
consequences for failure to report for a scheduled 
examination without good cause, indicating that without the 
examination, VA may have to deny her claim.  In an April 2009 
letter sent to Veteran's address of record, Fayetteville VA 
Medical Center notified her of her failure to report for the 
VA examination scheduled on January 5, 2009 as well as 
provided her instructions to reschedule her appointment.  The 
Veteran was also notified in the September 2009 SSOC of her 
failure to report for the scheduled VA examination.  However, 
the Veteran has not responded and thus has provided no 
explanation for her failure to report for the examination. 

Given the presumption of regularity of the mailing of VA 
examination scheduling notices and since the Veteran has 
provided no explanation for not having reported for 
examination, the Board is satisfied that the Veteran was 
properly notified and failed to report to the scheduled VA 
examination without good cause.  See 38 C.F.R. § 3.655.  
Therefore, the claim for entitlement to a rating in excess of 
10 percent for chronic low back pain, claimed as L4-5 
radiculopathy, must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a rating in excess of 10 percent for chronic 
low back pain, claimed as L4-5 radiculopathy, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


